Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a graphene-like carbon material layer in contact with the via portion and the first wiring structure between the via portion and the first wiring structure”.

For purpose of examination, claim 1 will be treated as “a graphene-like carbon material layer in contact with the via portion”.

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2015/0129878 A1) in view of Bao et al. (US 2014/0167268 A1) and Yang et al. (US 20210057335 A1).
Regarding independent claim 1: Shin teaches (e.g., Figs. 3A-3B) a semiconductor device comprising: 
a substrate ([0087]: 110); 

a first wiring structure (164, see [0051] for description; per MPEP all elements with same number have same structure), 
a second wiring structure (168, see [0051] and [0085]), and 
a lower insulating structure ([0080]: 146) covering the first and second wiring structures; 
a first pattern layer ([0050] and [0073]: 158/156) including a plate portion ([0050] and [0073]: 158) and a via portion ([0050] and [0073]: 156), 
the plate portion being on the lower insulating structure (146) and the via portion (156) extending into the lower insulating structure (146) from a lower portion of the plate portion (158) and overlapping the first wiring structure (164);
gate layers stacked ([0089]-[0091]: 348/346/344/342) in a vertical direction perpendicular to an upper surface of the substrate (110) and spaced apart from each other on the first pattern layer (horizontally spaced gate stacks).
Shin does not expressly teach that
a graphene-like carbon material layer in contact with the via portion;
gate layers stacked in a vertical direction perpendicular to an upper surface of the substrate and spaced apart from each other on the first pattern layer; and
a memory vertical structure penetrating through the gate layers in the vertical direction.
However, in the previous embodiment of figures 1A-1C teaches a semiconductor device comprising 

 a memory vertical structure ([0065] and [0080]: 204 includes tunnel insulating layer/charge storage layer/blocking layer as 204a/204b/204c, which is a vertical memory structure) penetrating through gate layers ([0063]-[0065]) in the vertical direction.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Shin, the gate layers stacked in a vertical direction perpendicular to an upper surface of the substrate and spaced apart from each other on the first pattern layer; and a memory vertical structure penetrating through the gate layers in the vertical direction, as taught by Shin’s alternative embodiment, for the advantage of suppressing leakage current form the channel, and thus improve the memory device reliability.
Bao teaches (e.g., Figs. 1-6) a semiconductor device comprising a first wiring structure ([0037]: 36) and a via ([0037]: 30; the bottom structure is considered a via since it is in the bottom portion of the interconnection structure),
a graphene-like carbon material layer ([0037]: graphene like material 30 is in the hole 26) in contact with the via portion ([0037]: 30).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Shin, the graphene-like carbon material layer in contact with the via portion, as taught by Bao, for the benefit of reducing the contact resistance between the bottom portion and the top portion of the 
Should the “a first pattern layer including a plate portion and a via portion, the plate portion being on the lower insulating structure and the via portion extending into the lower insulating structure from a lower portion of the plate portion and overlapping the first wiring structure” intended to mean that the plate portion and the via portion are formed in a single opening, the rejection below is in order:
 Yang teaches (e.g., Figs. 9A-11B) a semiconductor device comprising 
a first pattern layer including a plate portion ([0039]-[0040]: plate portion 434 formed in opening 424) and a via portion ([0036], [0038]-[0039]: via portion 426 formed in opening 422), the plate portion being on a lower insulating structure ([0040]: 420) and the via portion (426) extending into the lower insulating structure (420) from a lower portion of the plate portion (434) and overlapping a first wiring structure ([0037]: 416).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Shin as modified by Bao, the first pattern layer including a plate portion and a via portion, the plate portion being on the lower insulating structure and the via portion extending into the lower insulating structure from a lower portion of the plate portion and overlapping the first wiring structure, as taught by Yang for the advantage of reducing the manufacturing steps, facilitating the conductive material filling factor, and reducing the interconnection contact resistance, and thus increase signal speed during operation of the device.
Regarding claim 3: Shin, Bao and Yang teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.

However, Yang teaches (e.g., Figs. 2-5A) a semiconductor device comprising 
a first wiring structure ([0021]: 200) includes a gap fill layer ([0022]: 216) and a barrier layer ([0022]: 212) covering a side surface and a bottom surface of the gap fill layer, and a graphene-like carbon material layer ([0026]: 228) is in contact with the gap fill layer (216) and spaced apart from the barrier layer (212).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Shin as modified by Bao, the first wiring structure includes a gap fill layer and a barrier layer covering a side surface and a bottom surface of the gap fill layer, and the graphene-like carbon material layer is in contact with the gap fill layer and spaced apart from the barrier layer, as taught by Yang for the advantage of protecting the inner fill material and buffer conductive layer from leaking in the surrounding insulating layer, and thus avoid short circuit and dielectric damages. Moreover, using the same material for the same functions, simplifies the manufacturing process.
Regarding claim 4: Shin, Bao and Yang teach the claim limitation of the semiconductor device of claim 3, on which this claim depends,
wherein a distance between the graphene-like carbon material layer and the barrier layer is greater than a thickness of the barrier layer (Yang: [0025]: the liner layer 212 and the catalytic metal layer 230 make the distance between the graphene-like 
Regarding claim 6: Shin, Bao and Yang teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the graphene-like carbon material layer is single layer graphene, multi-layer graphene, graphitic carbon, or graphite (Shin: [0036]: multi-layer graphene). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2015/0129878 A1) in view of Bao et al. (US 2014/0167268 A1) and Yang et al. (US 20210057335 A1) as applied above and further in view of Furihata et al. (US 2017/0179154 A1).
Regarding claim 7: Shin, Bao and Yang teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, further comprising:
a second pattern layer ([0073]: pattern 194/166/198 above layer 170) having an opening (240) on the first pattern layer; and
a third pattern layer covering the second pattern layer on the first pattern layer,
wherein the third pattern layer is in contact with the first pattern layer through the opening of the second pattern layer, 
the gate layers are on the third pattern layer, and
each of the first, second, and third pattern layers includes a polysilicon layer ([0073]: 232 includes a polysilicon layer).
Shin as modified by Bao and Yang does not expressly teach
a third pattern layer covering the second pattern layer on the first pattern layer,

the gate layers are on the third pattern layer, and the third pattern layer includes a polysilicon layer.
Furihata teaches (e.g., Figs. 1A-17F) a semiconductor device comprising
a third pattern layer ([0211]: third pattern in layer 265) covering a second pattern layer ([0211]: second pattern in layer 165) on a first pattern layer ([0163]: device 710 on substrate 9),
wherein the third pattern layer is in contact with the first pattern layer through an opening ([0239] and [0241]: 488; 76) of the second pattern layer, 
the gate layers ([0243]: 246) are on the third pattern layer, and the third pattern layer includes a polysilicon layer ([0209] and [0236]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Shin as modified by Bao and Yang, the third pattern layer covering the second pattern layer on the first pattern layer, wherein the third pattern layer is in contact with the first pattern layer through the opening of the second pattern layer, the gate layers are on the third pattern layer, and the third pattern layer includes a polysilicon layer, as taught by Furihata, for the benefit of increasing the device density and thus increasing the memory device capacity and functions.


Regarding claim 9: Shin, Bao and Yang teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Shin as modified by Bao and Yang ,does not expressly teach that the device further comprises the gate layers include lower gate layers and upper gate layers on the lower gate layers, 
the memory vertical structure includes a lower vertical portion penetrating the lower gate layers, an upper vertical portion penetrating the upper gate layers, and an intermediate portion between the lower vertical portion and the upper vertical portion, and the intermediate portion of the memory vertical structure has at least one bent portion. 
Furihata teaches (e.g., Figs. 1A-17F) a semiconductor device comprising
gate layers including lower gate layers ([0211] and [0248]: 146 in region 165) and upper gate layers ([0211] and [0248]: 246 in region 265) on the lower gate layers, 
a memory vertical structure ([0206] and [0210]: 50/51/54/56) including a lower vertical portion penetrating the lower gate layers ([0206] and [0210]-[0211]: second tier is lower portion and the memory layer penetrates the gates 146, [0228] and [0232]), 
an upper vertical portion penetrating the upper gate layers ([0206] and [0210]-[0211]: third tier is the upper vertical portion; the memory layer penetrates the gates 246, [0228] and [0232]), and 
an intermediate portion ([0211]: intermediate portion is in layer 180) between the lower vertical portion and the upper vertical portion ([0211]: intermediate portion in layer 180 is between the lower vertical portion in region 165 and the upper vertical portion in region 265), and 

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Shin as modified by Bao, the gate layers including lower gate layers and upper gate layers on the lower gate layers, the memory vertical structure including a lower vertical portion penetrating the lower gate layers, an upper vertical portion penetrating the upper gate layers, and an intermediate portion between the lower vertical portion and the upper vertical portion, and the intermediate portion of the memory vertical structure having at least one bent portion, as taught by Furihata, for the benefit of increasing the device density and at the same time reducing the footprint of semiconductor chips (Furihata: [0003]).

Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2015/0129878 A1) in view of Yang et al. (US 20210057335 A1).
Regarding independent claim 10. Shin teaches (e.g., Figs. 3A-3B) a semiconductor device comprising:
a substrate ([0087]: 110); 
a lower structure ([0085]: lower structure including structure 120) including 
a first wiring structure ( 164, see [0051] for description; per MPEP all elements with same number have same structure), 
a second wiring structure (168, see [0051] and [0085]), and 

a pattern layer ([0050] and [0073]: 158/156) including a plate portion  ([0050] and [0073]: 158) and a via portion ([0050] and [0073]: 156), 
the plate portion of the pattern layer being on the lower insulating structure (146) and the via portion (156) of the pattern layer extending into the lower insulating structure (146) from a lower portion of the plate portion (158) and overlapping the first wiring structure (164);
a memory cell array region (region 350 including 344/346/348) on the pattern layer; and 
a contact plug (354) in contact with the second wiring structure (158) on the second wiring structure, 
Shin does not expressly teach 
a buffer conductive layer interposed between the via portion of the pattern layer and the first wiring structure and in contact with the via portion and the first wiring structure; 
the buffer conductive layer in contact with the first wiring structure including a material different from the contact plug in contact with the second wiring structure.
Yang teaches (e.g., Figs. 9A-11B) a semiconductor device comprising 
a first pattern layer including a plate portion ([0039]-[0040]: plate portion 434 formed in opening 424) and a via portion ([0036], [0038]-[0039]: via portion 426 formed in opening 422), the plate portion being on a lower insulating structure ([0040]: 420) and 
Yang further teaches 
a buffer conductive layer ([0038]: 428) interposed between the via portion ([0036], [0038]-[0039]: 426) of the pattern layer and a first wiring structure ([0037]: 416) and in contact with the via portion (426) and the first wiring structure ([0037]: 416); 
the buffer conductive layer ([0038]: 428) in contact with the first wiring structure including a material ([0037]: 428).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Shin as modified by Bao, the buffer conductive layer interposed between the via portion of the pattern layer and the first wiring structure and in contact with the via portion and the first wiring structure; the buffer conductive layer in contact with the first wiring structure including a material, as taught by Yang for the advantage of reducing the manufacturing steps, facilitating the conductive material filling factor, and reducing the interconnection contact resistance, and thus increase signal speed during operation of the device.
Note that the buffer layer of Yang is a graphene, which is different from the material of the contact plug ([0092]) similar to contact plug material of 232 ([0073]: 232), which include material different from graphene layer recited by Yang.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date, to enable the disclosure of the device of Shin as modified by Yang, and arrive at “a buffer conductive layer interposed between the via 
the buffer conductive layer in contact with the first wiring structure including a material different from the contact plug in contact with the second wiring structure”, for the advantage recited above.
Regarding claim 11: Shin and Yang teach the claim limitation of the semiconductor device of claim 10, on which this claim depends, wherein
a lower surface of the via portion (Yang: 426) is in contact with the buffer conductive layer (Yang: 428), and a side surface of the via portion is in contact with the lower insulating structure (Yang: 420).
Regarding claim 12: Shin and Yang teach the claim limitation of the semiconductor device of claim 10, on which this claim depends, 
 wherein the buffer conductive layer is a graphene-like carbon material layer (Yang: [0038]: 428). 
Regarding independent claim 16: Shin teaches (e.g., Figs. 3A-3B) a semiconductor device comprising: 
a substrate ([0087]: 110); 
a ground impurity region ([0044]: transistor in substrate 110 includes impurity regions; NMOS or PMOS having n-well or p-well) on the substrate; 
circuit elements including a first circuit transistor ([0044]: transistor in substrate 110) on the substrate; 
a ground wiring structure ([0049]: 152) electrically connected to the ground impurity region on the substrate; 

a lower insulating structure ([0080]: 146) covering the circuit elements, the ground wiring structure, and the first circuit wiring structure on the substrate; 
a pattern structure including a first pattern layer, 
the first pattern layer  ([0050] and [0073]: 158/156) includes a plate portion ([0050] and [0073]: 158) and a via portion ([0050] and [0073]: 156),  
the plate portion of the first pattern layer is on the lower insulating structure (146), and
the via portion of the first pattern layer extending into the lower insulating structure (146) from a lower portion of the plate portion (158) and overlapping the ground wiring structure; 
gate layers ([0089]-[0091]: 348/346/344/342) stacked in a vertical direction and spaced apart from each other on the pattern structure (horizontally spaced gate stacks); 
a memory vertical structure penetrating through the gate layers in the vertical direction; and 
a circuit connection wiring structure ([0092]: 230a) electrically connecting the pattern structure ([0050] and [0073]: 158/156) and the first circuit wiring structure (164). 
Shin does not expressly teach a buffer conductive layer interposed between the via portion of the first pattern layer and the ground wiring structure and in contact with the via portion and the ground wiring structure; 
Yang teaches (e.g., Figs. 9A-11B) a semiconductor device comprising 

Yang further teaches a buffer conductive layer ([0038]: 428) interposed between the via portion ([0036], [0038]-[0039]: 426) of the pattern layer and a first wiring structure ([0037]: 416) and in contact with the via portion (426) and the first wiring structure ([0037]: 416); 
the buffer conductive layer ([0038]: 428) in contact with the first wiring structure including a material ([0037]: 428).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Shin, the buffer conductive layer interposed between the via portion of the pattern layer and the first wiring structure and in contact with the via portion and the first wiring structure; the buffer conductive layer in contact with the first wiring structure including a material, as taught by Yang for the advantage of reducing the manufacturing steps, facilitating the conductive material filling factor, and reducing the interconnection contact resistance, and thus increase signal speed during operation of the device.
Furthermore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosure of the device of Shin as modified by Shin and Yang, and arrive at “a buffer conductive layer interposed between the via portion of the first pattern layer and the ground wiring structure and in contact .

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2015/0129878 A1) in view of Yang et al. (US 2021/0057335 A1) as applied above and further in view of Wada et al. (US 2011/0233779 A1).
Regarding claim 13: Shin and Yang teach the claim limitation of the semiconductor device of claim 10, on which this claim depends,  
Shin as modified by Yang does not expressly teach that the first wiring structure includes a first pad structure, 
the second wiring structure includes a second pad structure, the first pad structure includes a first gap fill layer and a first barrier layer covering a side surface and a bottom surface of the first gap fill layer, the second pad structure includes a second gap fill layer and a second barrier layer covering a side surface and a bottom surface of the second gap fill layer, the first and second barrier layers are the same material, 
the first and second gap fill layers are same material, and the buffer conductive layer is in contact with the first gap fill layer and spaced apart from the first barrier layer. 
However, Yang does teach a wiring structure including a pad structure ([0036]: 500) a gap fill layer ([0040]: 434) and a conductive buffer conductive layer ([0039]: 428) in contact with the gap fill layer (434) and a barrier layer ([0040]: 432),
Furthermore, Wada teaches (e.g., Fig. 1A) a semiconductor device comprising 
a first wiring structure ([0015]: first wiring in layer 15) includes a first pad structure ([0016]: top portion of first wiring structure), 

the first pad structure includes a first gap fill layer ([0018]: 17) and a first barrier layer ([0015]: 16) covering a side surface and a bottom surface of the first gap fill layer,
the second pad structure includes a second gap fill layer ([0018]: 27) and a second barrier layer ([0018]: 26) covering a side surface and a bottom surface of the second gap fill layer, 
the first and second barrier layers are the same material ([0025] and [0037]: similar process used for both barrier layers 16 and 26), 
the first and second gap fill layers are same material ([0015] and [0018]-[0019]: copper gap fill material for both gap fill), and the buffer conductive layer ([0039]: 428) is in contact with the first gap fill layer (17) and spaced apart from the first barrier layer (16).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Shin as modified by Yang, the first wiring structure includes a first pad structure, the second wiring structure including a second pad structure, the first pad structure including a first gap fill layer and a first barrier layer covering a side surface and a bottom surface of the first gap fill layer, the second pad structure including a second gap fill layer and a second barrier layer covering a side surface and a bottom surface of the second gap fill layer, the first and second barrier layers being the same material, the first and second gap fill layers being the same material, and the buffer conductive layer being in contact with the first gap fill layer and spaced apart from the first barrier layer, as taught by Wada for the advantage 
Regarding claim 15: Shin and Yang teach the claim limitation of the semiconductor device of claim 13, on which this claim depends
wherein the buffer conductive layer (Yang: 428) extends into the first gap fill layer (Yang: 434), and the via portion of the pattern layer (Yang: 426) is spaced apart from the first gap fill layer (Yang: 434).

Allowable Subject Matter
Claims 14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Should the outstanding 112(b) rejection of claims 1-9 be overcome, regarding claims 2, 5 and 8, claims 2, 5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the via portion includes a polysilicon layer, and the polysilicon layer of the via portion is in contact with the graphene-like carbon material layer”.
Regarding claim 5: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
 “wherein the first wiring structure includes a pad portion and a pad via portion extending downward from a lower portion of the pad portion, a width of the pad portion is greater than a width of the via portion of the first pattern layer adjacent to the pad portion, and the gap fill layer is in the pad portion and the pad via portion”. 

Regarding claim 8: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
 “a dummy pattern on the lower insulating structure, wherein the dummy pattern includes a lower dummy pattern layer, an intermediate dummy pattern layer, and an upper dummy pattern layer sequentially stacked,  the lower dummy pattern layer and the upper dummy pattern layer include a polysilicon layer, the intermediate dummy pattern layer includes first, second, and third layers sequentially stacked,
the first and third layers include the same material, and  the second layer includes a material different from the first and third layers”.

Regarding claim 14: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the contact plug extends into the second pad structure, and a lower surface of the buffer conductive layer is at a higher level than a lower surface of the contact plug”. 

Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
 “a first source contact plug on the pattern structure;
a second source contact plug on the first circuit wiring structure; and 
a source connection wiring electrically connecting the first and second source contact plugs on the first and second source contact plugs”. 

Claim 18 depends from claim 17 and therefore is allowable for the same reason as claim 17.


Regarding claim 19: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the lower insulating structure includes a first lower insulating layer; 
an etch stop layer on the first lower insulating layer; and 
a second lower insulating layer on the etch stop layer, wherein the first lower insulating layer surrounds a side surface of the ground wiring structure and a side surface of the first circuit wiring structure, and
the etch stop layer covers a portion of an upper surface of the ground wiring structure and covers at least a portion of a side surface of the buffer conductive layer”. 

Regarding claim 20: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
 “a second contact plug electrically connected to the second circuit wiring structure on the second circuit wiring structure; an intermediate insulating layer in an opening of the pattern structure; mold layers overlapping the intermediate insulating layer on the intermediate insulating layer; and 
separation structures penetrating through the gate layers in the vertical direction,
wherein the mold layers are adjacent to the gate layers horizontally, the mold layers are between the separation structures, and the second contact plug extends into the lower insulating structure through the mold layers and the intermediate insulating layer so as to be in contact with the second circuit wiring structure”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826